Citation Nr: 0315953	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-09 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
post-operative ventral hernias, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
that continued a 40 percent rating for the veteran's service-
connected hernia disability.

This case was previously before the Board in April 2002.  In 
its April 2002 decision, the Board denied a rating in excess 
of 40 percent for the veteran's service-connected hernia 
disability.  The veteran challenged the Board's April 2002 
decision before the United States Court of Appeals for 
Veterans Claims (Court).  In March 2002, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's April 2002 decision.  The parties argued, 
in part, that the Board had failed to provide an adequate 
statement of reasons or bases under 38 U.S.C.A. § 7104(d)(1).  
In April 2003, the Court vacated the Board's decision in 
accordance with the joint motion, and remanded the case to 
the Board for further action.  

A May 2003 motion to have this case advanced on the Board's 
docket was granted on June 18, 2003.  38 C.F.R. § 20.900(c) 
(2002).


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, additional development is needed.  In 
addition, as will be discussed below, further notification in 
accordance with 38 U.S.C.A. § 5103 (West 2002) is required.  
Thus, the Board will remand this case to the RO.  

First, the parties to the joint motion determined that 
additional consideration should be given to whether separate 
ratings should be assigned for each of the veteran's post-
operative ventral hernias, as well as whether the veteran 
should be entitled to a separate rating for symptomatic 
scarring apart from the 40 percent rating currently assigned 
for the hernia disability.  The Board notes that the Court 
has held, in cases where the record reflects that the veteran 
has multiple problems due to service-connected disability, it 
is possible to have "separate and distinct manifestations" 
from the same injury, permitting separate disability ratings.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Esteban, supra.  
With this in mind, the Board notes that the evidence of 
record indicates that the veteran has had a history of two 
ventral hernias on the left, and of two ventral hernias on 
the right.  See January 2000 VA examination report.  
Additionally, the record contains clinical findings that 
suggest that the veteran has surgical scars that could be 
manifestations of the veteran's service-connected hernia 
disabilities.  See VA examination dated in November 1997 
("mildly tender" across the distal half of an abdominal scar) 
and VA treatment records dated in May 1999 ("midline surgical 
scar").  Therefore, on remand, the RO's actions should also 
include consideration of whether the veteran is entitled to a 
separate rating for scarring, apart from the 40 percent 
rating currently assigned for a post-operative ventral hernia 
disability under 38 C.F.R. § 4.114, Diagnostic Code 7339 
(2002), as well as whether separate ratings are warranted for 
each separate ventral hernia that the veteran may have.  See 
Esteban, supra.

With regards to any abdominal scarring that the veteran may 
have due to his post-operative ventral hernias, the Board 
notes that the regulations used to evaluate skin disabilities 
have changed since the veteran's claim was filed in November 
1999.  38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 49596-99 (July 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where the 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent expressed intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  The Board notes that the veteran has not 
received notice of the new rating criteria for rating skin 
disabilities.  See 67 Fed. Reg. 49596-99 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118).  Therefore, in the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board addressing this matter in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, 
because additional development is necessary in the veteran's 
case, as will be discussed below, time will be saved if any 
additional notice required as a result of the changes in the 
rating criteria is conducted while the file is at the RO.  By 
so doing, the veteran will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the veteran should be specifically advised 
by the RO of both the new and the old rating criteria for 
skin disabilities, and the RO should specifically evaluate 
his claim under 38 C.F.R. § 4.118 as this provision existed 
at the time he filed his claim, and as amended during the 
pendency of his appeal.  See Karnas, supra.  

Furthermore, additional development of the medical evidence 
is required as a result of the change in the rating criteria 
for rating skin disabilities.  The Board finds that giving 
the veteran an opportunity to appear for VA skin examination 
would be appropriate because the record does not contain a 
recent skin examination.  As such, the veteran should be 
afforded a VA examination that evaluates the veteran's 
abdominal scarring, to the extent that it is attributable to 
the ventral hernias, in terms pertinent to the rating 
criteria that were in effect when the veteran filed his 
claim, as well as the rating criteria as amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.118 (2002); 67 
Fed. Reg. 49596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118). 

In the March 2003 joint remand, the parties indicated that 
the medical evidence of record failed to specifically address 
all of the rating criteria listed for a 100 percent rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7339 (2002).  
Specifically, the parties stated that, although two VA 
examination reports were of record, the VA examiners had not 
specifically addressed whether the veteran has severe 
diastasis of the recti muscles.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7339).  As such, the Board finds that a new 
VA examination is necessary so that the veteran's post-
operative ventral hernias can be described by a VA examiner 
in terms pertinent to the specific rating criteria in this 
case.  Furthermore, because the parties have indicated that 
consideration should be given to the assignment of separate 
ratings for each of the veteran's post-operative ventral 
hernias, the Board finds that a new VA examination is 
necessary so that the severity of each ventral hernia may be 
assessed separately in terms pertinent to Diagnostic Code 
7339.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted on November 9, 
2000.  Among other things, this law eliminated the concept of 
a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(the amended "duty to notify" requires VA to notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA on behalf of the claimant.)  The 
Board notes that the Federal Circuit in DAV, supra, also held 
that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
providing for "not less than 30 days to respond to the 
notice") was invalid because it was contrary to 38 U.S.C. 
§ 5103(b), which allows a claimant one year to submit 
evidence.  

In this case, although the veteran indicated in June 2003 
that he had no further evidence to submit to the Board, it is 
unclear whether the veteran has received the notice to which 
he is entitled under 38 U.S.C.A. § 5103(a).  Therefore, upon 
remand, the Board finds that the RO should make clear 
notification under 38 U.S.C.A. § 5103(a) as to the remanded 
issue.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
also be specifically told of the 
information or evidence he must submit, 
if any, and he should be advised of the 
one-year period for response set forth 
in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected post-operative 
ventral hernias since 1998.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completing the development 
sought above, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded gastrointestinal and muscle 
examinations to determine the severity of 
his post-operative ventral hernias.  All 
indicated tests and studies, and other 
diagnostic procedures deemed necessary, 
should be conducted. The claims folder, a 
copy of this remand, the rating criteria 
for Diagnostic Code 7339, along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
Clinical findings should be elicited so 
that the rating criteria may be applied.  
See 38 C.F.R. § 4.114 (Diagnostic Code 
7339) (2002).  The examiner(s) should 
specifically describe the nature and 
severity of each separate ventral hernia 
that the veteran may have in terms 
pertinent to Diagnostic Code 7339, and 
should specify as to whether any of the 
ventral hernias are massive, persistent, 
cause severe diastasis of recti muscles 
or extensive diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.  Id.  The rationale for all 
opinions should be explained in detail.  
If an examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner(s) should 
specifically address the findings made in 
the November 1997 and January 2000 VA 
examination reports, as well the findings 
made in the VA treatment note dated in 
June 2000.

4.  The veteran should also be scheduled 
for a VA skin examination to determine 
the extent that the veteran's service-
connected post-operative ventral hernias 
include abdominal scarring.  All 
indicated tests and studies should be 
conducted.  The claims folder, a copy of 
this remand, the former and revised 
rating criteria for 38 C.F.R. § 4.118, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  In this regard, 
each scar that is due to ventral hernia 
repair should be specifically 
identified.  Each such scar should be 
measured and symptoms attributable 
thereto should be described, including 
any instability of the scarring, pain, 
etc.  The rationale for all opinions 
should be explained in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made in the 
November 1997 VA examination with 
regards to scarring of the abdomen.  

5.  The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to the 
instructions to provide specific findings 
relative to both old and new rating 
criteria.  If any report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  Such adjudication should include 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate ratings are 
assignable for separate and distinct 
manifestations), including whether 
separate compensable ratings are 
warranted for each of the veteran's 
ventral hernias.  If a separate rating is 
warranted for any scarring, the RO should 
evaluate any scarring under 38 C.F.R. 
§ 4.118 at the time that the veteran 
filed his claim, and as amended during 
the pendency of his appeal.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118)).  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for scarring 
under 38 C.F.R. § 4.118, if appropriate.  
If the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically recite the provisions of 38 
C.F.R. § 3.655 (2002) and explain the 
effect of this regulation on the 
veteran's claim.  The veteran and his 
representative should be afforded an 
opportunity to respond. 

After the expiration of any period allowed for response, if 
applicable, see 38 U.S.C.A. § 5103(b) (West 2002), the case 
should be returned to the Board.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

